DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending, of which claims 1 and 15 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 

Claim Objections
Claims 3, 7-10, and 19-22 are objected to because of the following informalities:  
Claim 3 refers to the bounding curve, but in claim 1 ‘bounding curves’ is plural. 
Claims 7 and 19 recite “the Isomorphic Algorithm (IA)”, this should be ‘an’ as this is the first reference. Additionally, there are several other references in these claims that should also be changed, e.g., “the sample saturation”, “the imbibition curve”, “the drainage curve”.
Claims 8 and 20 recite “the Forward Isomorphic Algorithm (FIA)”, this should be ‘an’ as this is the first reference. Additionally, there are several other references in these claims that should also be changed, e.g., “the historical minimal saturation”, “the drainage curve”, “the imbibition curve”.

Claims 10 and 22 recite “the Scale and Shift Isomorphic Algorithm (SSIA)” this should be ‘an’ as this is the first reference. Additionally, there are several other references in these claims that should also be changed, e.g., “the historical minimal sample saturation”, “the connector curve”, “the imbibition curve”, “the drainage curve”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of these claims use a variety of variables, many of which are not appropriately defined or identified. The variables Sw is defined as “current saturation” in these claims. However, it is unclear whether this is oil, water, or some other saturation. None of the variables are used in the independent claim, and thus all variables need to be defined in each of the dependent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
With respect to claims 1 and 15, applying step 1, the preamble of independent claims 1 and 6, claims a method and a system, as such these claims fall within the statutory categories of a process and machine respectively.
Step 2A, prong 1:
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A method for enhancing hydrocarbon operations for a subsurface region comprising: 
obtaining a subsurface model associated with a subsurface region, wherein the subsurface model comprises a plurality of mesh elements; 
obtaining bounding curves for one or more of plurality of mesh elements; 
generating one or more isomorphic reversible scanning curves for the one or more of plurality of mesh elements (mathematical concepts – data conversion - MPEP 2106.04(a)(2)(1)(A)(ii).); 
simulating fluid flow within the subsurface model, wherein the one or more isomorphic reversible scanning curves are used in the simulation to model fluid heuristics and displacement (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. In addition, it also encompasses mathematical concepts (e.g. curves) since the simulation model can be made up with the mathematical equations); and 
outputting results from the simulation of the subsurface model.
The limitation “generating one or more isomorphic reversible scanning curves for the one or more of plurality of mesh elements” is an abstract idea because it is directed to a mathematical concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts – data conversion - MPEP 2106.04(a)(2)(1)(A)(ii).).
The limitation simulating fluid flow within the subsurface model, wherein the one or more isomorphic reversible scanning curves are used in the simulation to model fluid heuristics and displacement is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper perform some "fluid flow" and "fluid heuristics and displacement" on the data.
Step 2A, Prong 2:
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim recites additional elements: “A method for enhancing hydrocarbon operations for a subsurface region comprising:” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “obtaining a subsurface model associated with a subsurface region, wherein the subsurface model comprises a plurality of mesh elements;” (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)), “obtaining bounding curves for one or more of plurality of mesh elements;” (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)), “outputting results from the simulation of the subsurface model” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The additional claim limitations are recited at high level of generality and amounts to no more than a generic data gathering that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use, and outputting a result (MPEP 2106.05(g)). The recitation of enhancing hydrocarbon operations for a subsurface region does not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment (i.e., hydrocarbon production) or field of use. Thus, the claim does not integrate the identified abstract ideas into a practical application. 
Step 2B:

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

The same conclusion is reached for the dependent claims, see below for detail.
Claim 2 recites “wherein at least part of one bounding curve is obtained from observed measured data.” This is insignificant extra-solution activity. (MPEP 2106.05(g)). The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components and the results of the mathematical analysis and mental process is merely input to the model with the data being from a certain type. 
Claim 3 recites “wherein the bounding curve is scaled to a range of uncertainty.” Under the broadest reasonable interpretation, these limitations recite mathematical calculations. If a claim covers Mathematical calculations (i.e. scaling via multiplication), then it falls within the "Mathematical Concepts" grouping of abstract ideas. 
Claims 4 and 16 recite “wherein the isomorphic reversible scanning curve provides a unique scanning curve value at each saturation.” Under the broadest reasonable interpretation, these limitations recite mathematical calculations. If a claim covers Mathematical calculations, then it falls within the "Mathematical Concepts" grouping of abstract ideas. 
Claims 5 and 17 recite “wherein the isomorphic reversible scanning curve has a substantially similar shape to the bounding curves.” This is a further abstract idea of a mental process, an observation, evaluation, judgment, or opinion as to if curves have similar shapes. 

Claims 7 and 19 recite explicit mathematical equations. Thus, under the broadest reasonable interpretation, these limitations recite mathematical calculations. If a claim covers Mathematical calculations, then it falls within the "Mathematical Concepts" grouping of abstract ideas.
Claims 8 and 20 recite explicit mathematical equations. Thus, under the broadest reasonable interpretation, these limitations recite mathematical calculations. If a claim covers Mathematical calculations, then it falls within the "Mathematical Concepts" grouping of abstract ideas.
Claims 9 and 21 recite explicit mathematical equations. Thus, under the broadest reasonable interpretation, these limitations recite mathematical calculations. If a claim covers Mathematical calculations, then it falls within the "Mathematical Concepts" grouping of abstract ideas.
Claims 10 and 22 recite explicit mathematical equations. Thus, under the broadest reasonable interpretation, these limitations recite mathematical calculations. If a claim covers Mathematical calculations, then it falls within the "Mathematical Concepts" grouping of abstract ideas.
Claims 11 and 23 recite “wherein generating one or more isomorphic reversible scanning curves comprises computing an Inverse Isomorphic Algorithm (IIA) by solving a nonlinear expression to obtain a scanning curve value at a given current saturation Sw, wherein 
Claim 12 recites. The method of claim 1, further comprising causing a well to be drilled based on the output results. This additional limitation did not meaningfully limit the abstract idea because this is a generic limitation that amounts to adding the words "apply it" to the judicial exception (MPEP 2106.05(f)).
Claim 13 recites. The method of claim 1, comprising performing a hydrocarbon operation based on the results from the simulation of the subsurface model. This additional limitation did not meaningfully limit the abstract idea because this is a generic limitation that amounts to adding the words "apply it" to the judicial exception (MPEP 2106.05(f)).
Claim 14 recites “wherein the outputting the results from the simulation comprise displaying time-varying fluid pressures and fluid compositions.” This is insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wakefield et al., US Patent Application Publication No. 2015/0142407 teaches reservoir simulation incorporating fluid saturation parameters in a geologic environment. The reservoir simulation uses a grid cell model, various cells within the grid cell model may be assigned common values (e.g., via tabulated functions, tabulated function values, etc.). The tabulated data may represent a function of a phase relative permeability versus phase saturation. Such a function may be a curve, with one or more linear portions.
Lukyanov et al., US Patent Application Publication No. 2010/0004914 teaches modeling a nonlinear hysteresis response of reservoir media uses a set of constitutive equations based on measured bounding curves to model hysteresis behaviors in material properties such as capillary pressure and relative permeability. The constitutive equations may be configured based on material specific functions to match laboratory measurements (e.g., of core samples from the reservoir) such that the modeling accuracy can be optimized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148